In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                          No. 07-13-00336-CR, 07-13-00337-CR


                        PATRICK LEE LEMON, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 108th District Court
                                    Potter County, Texas
        Trial Court No. 64,446-E, 67,052-E Honorable Douglas Woodburn, Presiding

                                   March 12, 2015

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Patrick Lee Lemon appeals four judgments, each convicting him of

aggravated sexual assault of a child. The charges against appellant were brought in

two indictments by Potter County grand juries. Each instrument contained two counts.

The first indictment was returned in August 2012 (trial court cause number 64,446-E

and appellate case number 07-13-0336-CR) and the second in May 2013 (trial court

cause number 67,052-E and appellate case number 07-13-0337-CR). The two cases

were consolidated for trial. A jury found appellant guilty on each count and assessed
punishment on each count at confinement in prison for twenty-five years and a fine of

$1,250.   The trial court pronounced sentence accordingly and ordered that the

sentences run concurrently. We will reform each judgment to state punishment was

assessed by the jury. As reformed, we will affirm the four judgments.


                                        Analysis


Issue in Case Number 07-13-0336-CR (64,446-E)


      By a single issue, appellant asserts the evidence was insufficient to prove the

allegations charged in the August 2012 indictment.


      The indictment alleged:


      COUNT 1
      [Appellant], on or about the 1st day of June, 2010, . . . in Potter County,
      Texas, did then and there intentionally and knowingly cause the sexual
      organ of [C.B.], a child who was then and there younger than 14 years of
      age, to contact the mouth of another person, namely, [appellant].

      COUNT 2
      [I]n Potter County, Texas . . . [appellant], on or about the 1st day of June,
      2010, did then and there intentionally and knowingly cause the penetration
      of the female sexual organ of [C.B.], a child who was then and there
      younger than 14 years of age, by [appellant’s] finger.


      C.B. was born in 1998. When she was age two, appellant became her step-

father. At the October 2013 trial, C.B. testified that appellant began sexually assaulting

her when she was about age three or four and continued engaging in this conduct until

she was age twelve.       C.B. testified to numerous instances of contact between

appellant’s mouth and her “privates” during those years. At one point she said such

abuse occurred every day, then modified her statement to “almost every day.”


                                            2
         C.B. agreed with the prosecutor that when she testified appellant put his mouth

on her “privates” she meant “where [she went] to the bathroom.”1 When asked what

appellant did with his mouth when he placed it in this position C.B. explained, “He would

lick.”


         Appellant contends the only testimony offered to prove count one was the

testimony of C.B. that “He put his mouth on my private.” As to count two, appellant

argues the only testimony offered was C.B.’s statement in response to the prosecutor’s

inquiry about the last time appellant abused her, when she responded, “it” happened on

Pierce Street2 when she was ten or eleven.


         Appellant’s contentions ignore C.B.’s testimony under redirect examination,

when, asked specifically what things she remembered appellant did to her in the

summer of 2010, she answered, “That is when he put his mouth on my private and he

started licking and then he put his finger halfway into my private.” Asked how she

remembered those were “the last things that he ever did to [her],” she said her “private

part hurt, like, really bad and that’s mainly how I remember.” The prosecutor followed

up, “[W]here did that happen?” and C.B. responded, “[I]n the house on Pierce.”

         1
          Appellant’s brief suggests that a fifteen-year-old victim like C.B., testifying to
events that occurred when she was twelve, should be expected to use more
sophisticated language. The record shows C.B.’s use of the term “private area” began
early in her testimony when the prosecutor referred to “private places” and asked C.B.
to “tell us your names for those places and where they’re located.” The reporter
recorded her response as, “Your breasts are right here (indicating), your private area is
right here (indicating) and your bottom is right here (indicating).” She then agreed with
the prosecutor that by “private area, you’re talking about the front where you go to the
bathroom.” We see nothing confusing or unclear about the manner in which the
prosecutor and witness referred to her body parts.
         2
       C.B. testified the family moved to a house on Pierce Street in Amarillo when
she was about six years old.

                                             3
       The patient history section of a May 2011 sexual assault examination report

prepared by a sexual assault nurse examiner who examined C.B. was read to the jury

and admitted into evidence. It states in part: “I was being molested by my step-dad,

[appellant]. It started when I was 4 years old. . . . The last time was nine months ago.

He put his mouth on my vagina. . . .”


       An appellate court evaluates the sufficiency of evidence presented in proof of a

criminal conviction under the standard set out by the United States Supreme Court in

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1970); see

Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Under this standard, we

defer to “the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 894, 899, 916. Considering all

the evidence in the light most favorable to the verdict, we determine whether the jury

was rationally justified in finding guilt beyond a reasonable doubt. Jackson, 443 U.S. at

319; Brooks, 323 S.W.3d at 899. The jury was the exclusive judge of witness credibility

and the weight assigned their testimony and was free to choose to believe all, some or

none of the evidence presented. Lancon v. State, 253 S.W.3d 699, 707 (Tex. Crim.

App. 2008).


       A person commits the offense of aggravated sexual assault if he intentionally or

knowingly causes the penetration of the sexual organ of a child by any means or causes

the sexual organ of a child to contact the mouth of another person, and if the child is

younger than fourteen years of age. TEX. PENAL CODE ANN. §§ 22.021(a)(1)(B)(i), (iii);

22.021(a)(2)(B) (West Supp. 2014). The term “penetration” as used by the statute is not

                                                4
defined by the Legislature; therefore, the jury may apply the term’s common meaning.

Russell v. State, 665 S.W.2d 771, 780 (Tex. Crim. App. 1983). “In contexts like that of

the Aggravated Sexual Assault statute, ‘penetrate’ may mean ‘to enter into’ or ‘to pass

through.’”   Vernon v. State, 841 S.W.2d 407, 409 (Tex. Crim. App. 1992) (citing

Webster’s Third New International Dictionary, p. 1670 (Merriam-Webster 1981)). The

testimony of a child victim alone is sufficient to support a conviction for aggravated

sexual assault of a child. TEX. CODE CRIM. PROC. ANN. art. 38.07(a),(b) (West Supp.

2014); Tear v. State, 74 S.W.3d 555, 560 (Tex. App.—Dallas 2002, pet. refused).


       C.B.’s testimony contains some inconsistencies regarding the periods of time

particular events occurred. In particular, she first referred to the last incidents of abuse

as occurring when she was ten or eleven years old, but later said the last incidents

occurred “a little bit after I turned 12.” Resolution of such inconsistencies in evidence is

the purview of the jury. Tucker v. State, No. 04-12-00602-CR, 2014 Tex. App. LEXIS

11130, at *23 (Tex. App.—San Antonio Oct. 8, 2014, n.p.h.) (designated for

publication). Viewing all of the evidence in the light most favorable to the verdict, as we

must, and in particular C.B.’s testimony on redirect examination that we have quoted,

we find that a rational trier of fact could have determined beyond a reasonable doubt

that appellant intentionally or knowingly caused the sexual organ of C.B. to contact his

mouth and caused the penetration of the female sexual organ of C.B. by his finger, as

alleged in counts one and two of the August 2012 indictment. See Patterson v. State,

No. 02-10-0350-CR, 2012 Tex. App. LEXIS 473, at *28 (Tex. App.—Fort Worth Jan. 19,

2012, no pet.) (mem. op., not designated for publication) (female child’s statement that

defendant’s finger pushed on her private part, went “inside and out,” and caused her


                                             5
pain supported jury’s finding that defendant intentionally caused his finger to penetrate

child’s sexual organ) (citing Vernon, 841 S.W.2d at 409); Cortez v. State, No. 04-10-

00129-CR, 2011 Tex. App. LEXIS 4483, at *8 (Tex. App.—San Antonio June 15, 2011,

no pet.) (mem. op., not designated for publication) (finding sexual assault by contact

sufficiently proved by evidence that defendant placed his mouth on child’s genital area

and used his tongue to penetrate the outer part of her body on either side of the vaginal

opening). Appellant’s sole issue in this case is overruled.


Complaint in Case Number 07-13-03337-CR (67,052-E)


      Appellant does not present an issue for review in this case. Rather his brief

states the evidence was sufficient to sustain the convictions. In the prayer, however, he

asks without explanation for remand of the case and a new punishment trial. Appellant

has waived any appellate complaint in this case. The brief of an appellant must “state

concisely all issues or points presented for review,” and contain a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

record. TEX. R. APP. P. 38(f),(i); see Salazar v. State, 38 S.W.3d 141, 147 (Tex. Crim.

App. 2001) (dismissing certain issues raised by appellant because “his brief presents no

authority in support of his argument”); Tong v. State, 25 S.W.3d 707, 710 (Tex. Crim.

App. 2000) (finding issue that failed to cite relevant authority inadequately briefed);

Moblin v. State, No. 07-07-0175-CR, 2008 Tex. App. LEXIS 4613, at *6-7 (Tex. App.—

Amarillo June 24, 2008, no pet.) (mem. op., not designated for publication) (finding

appellant waived evidentiary sufficiency complaint when he failed to brief the

contention). To the extent an issue was intended, it is overruled.



                                            6
                                      Conclusion


      Page one of each judgment states the court assessed punishment while page

two of each contains a mark designating the jury assessed punishment. The record

shows without question that the jury assessed punishment on each count. We are

authorized to reform an incorrect judgment if the necessary information and evidence is

available. Solomon v. State, No. 08-06-00187-CR, 2007 Tex. App. LEXIS 5514, at *1

n.1, 13 (Tex. App.—El Paso July 12, 2007, no pet.) (mem. op., not designated for

publication) (citing TEX. R. APP. P. 43.2(b) and Norman v. State, 642 S.W.2d 251, 253

(Tex. App.—Houston [14th Dist.] 1982, no pet.)). We reform the two judgments in

cause number 64,446-E and the two judgments in cause number 67,052-E to state on

page one of each that the jury assessed punishment. As reformed, we affirm the four

judgments.




                                               James T. Campbell
                                                   Justice


Do not publish.




                                           7